Order entered June 17, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00492-CV

                                IVERY T. WILLIAMS, Appellant

                                                 V.

                                 DAVID GUTIERREZ, Appellee

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-04233-A

                                            ORDER
           Appellant, who is indigent and allowed to proceed without payment of costs, appeals
from the trial court’s order signed April 16, 2019. We have received a copy of a document
addressed to the trial court clerk seeking the court reporter prepare a transcript of the hearing
held on March 18, 2019 and the clerk include in the clerk’s record “motions, responses, and
orders.”     To the extent the trial court clerk and court reporter have not received separate
designations for the record from appellant, we ORDER them to file their respective records
within thirty days of the date of this order.
           We DIRECT the Clerk of this Court to send a copy of this order to John Warren, Dallas
County Clerk; Cathye Moreno, Official Court Reporter for County Court at Law No. 1; and all
parties.
                                                         /s/   BILL WHITEHILL
                                                               JUSTICE